


110 HR 6626 IH: To authorize the Secretary of the Navy to repay Federal

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6626
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Shays (for
			 himself and Mr. Courtney) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of the Navy to repay Federal
		  educational loans of officers of the United States Marine Corps who were
		  commissioned on or after September 11, 2001.
	
	
		1.Authorization of Federal
			 Educational Loan Payment
			(a)AuthorizationThe Secretary of the Navy is authorized to
			 pay the outstanding balance on any Federal educational loan of an officer of
			 the United States Marine Corps who was commissioned on or after September 11,
			 2001, and is not in default on such Federal educational loan.
			(b)ExceptionThis
			 section shall not apply to an officer who is a graduate of the United States
			 Naval Academy.
			(c)Rule of
			 constructionNothing in this
			 section shall be construed to authorize the refunding of any repayment of a
			 Federal educational loan.
			(d)DefinitionsIn
			 this section:
				(1)Federal
			 educational loanThe term
			 Federal educational loan means a loan made, insured, or guaranteed
			 under part B, D, or E of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.), except that such term does not include a Federal
			 consolidation loan under section 428C of such Act (20 U.S.C. 1078–3).
				(2)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given it in
			 section 101(a) of such Act (20 U.S.C. 1001(a)).
				(3)Outstanding
			 balanceThe term outstanding balance means the
			 principal and interest owed on a Federal educational loan, as determined by the
			 Secretary of the Navy.
				
